DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 65 has not been canceled.  Claims 62-64 are canceled.  Claims 61, 65-76 and 78-81 are currently pending.
Appropriate correction is required.

Response to Amendment
	Applicant’s amendment filed on July 5, 2022, amending claims 61, 75 and 79, and canceling claims 62-64 and 77 is noted.  However, as detailed above Applicant should correct the claim set by indicating claims 62-64 as canceled.  Claims 1-60 were previously canceled.  Claims 67-71 and 80 were previously withdrawn.  Claims 61, 65, 66, 72-76, 78, 79 and 81 are currently presented for examination.

Response to Arguments
Applicant’s arguments filed July 5, 2022, with respect to rejection under 35 USC 103 have been fully considered and are found not persuasive.  
Applicant argues that the claims have been amended to recite determining genetic phenotype of at least four of the pharmacodynamic genes selected from ADRA2A, COMT, HTR2A, OPRM1 and SLC6A4 and at least one cytochrome P450 (CYP) gene selected from CYP1A, CYP2B6, CYP2C9, CYP2C19 and CYP2D6, and the instant specification discloses that none of the genes when analyzed alone had any significant effect on completion but when at least four genes are analyzed, the composite score was significant and correlated to completion of the therapeutic program.  Applicant argues that Meshkin does not teach or suggest the claimed genetic phenotypes and Blum fails to remedy the deficiencies of Meshkin.
This argument is found not persuasive since paragraph [97] of the instant specification states that none of the genes had a significant effect on whether or not a patient completed the therapeutic regimen of drug treatment when the treatment arms were analyzed individually. But four genes, SLC6A4, COMT, HTR2A and CYP3A4 had significant or very close to significant impact (directional) when both treatment arms were combined. Specifically, SLC6A4 had significant effects (p-value <0.05) and COMT, HTR2A, and CYP3A4 phenotypes had directional effects (p-value < 0.10).  The current claims recite at least four genes selected from ADRA2A, COMT, HTR2A, OPRM1 and SLC6A4 and at least one cytochrome P450 (CYP) gene selected from CYP1A, CYP2B6, CYP2C9, CYP2C19 and CYP2D6.  Thus the claims as currently claimed are not commensurate in scope with the surprising and unexpected data provided in the instant specification as argued by Applicant in paragraph [97] of the specification.  Therefore, Applicant has not provided appropriate data which demonstrates criticality for the combination of genetic phenotypes for the genes as claimed in the instant claims.
Meshkin teaches a method of determining the patient's genetic phenotype for one or more pharmacodynamic genes using a genotyping assay on a patient sample;
generating a composite genetic risk score for the patient from the genetic phenotype;
and determining if the patient has a high, intermediate or low risk of non-
completion of opioid agonist replacement therapy based on the subject's composite genetic risk score [0012].  Meshkin teaches that the DNA polymorphisms have been identified that may be utilized according to the principles of the invention include SNPs and haplotypes associated with genetic markers in several genes [0060]. The genes include Opioid Receptor, Mu 1 (OPRM1), cytochrome P450 family 3 subfamily A member 4 (CYP3A4), cytochrome P450 family 2 subfamily B member 19 (CYP2C19) and cytochrome P450 family 2 subfamily B member 6 (CYP2B6) [0060].
	Although Meshkin does not teach ADRA2A, COMT, HTR2A and SLC6A4, prior to the effective filing date of the instant application, Blum teaches that additional genes containing polymorphism which are involved in the reward deficiency syndrome and are used to classify patients at genetic risk for drug seeking behavior prior to or upon entry to residential and or non-residential chemical dependency and pain programs.  Blum teaches that genes involved in the addictive process that can be informative in relation to opiate addiction include, OPRM1, catechol-O-methyltransferase (COMT), alpha2-adrenoceptor, including polymorphisms in genes encoding COMT, HTR2A, OPRM1 and ADRA2A [0091] and [0092].   Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Meshkin which teaches predicting success in opioid replacement therapy comprising measuring certain polymorphisms in select genes with the teachings of Blum which teach additional genes containing polymorphism which are involved in the reward deficiency syndrome and are used to classify patients at genetic risk for drug seeking behavior prior to or upon entry to residential and or non-residential chemical dependency and pain programs.  Thus, since Blum teaches that polymorphisms associated with COMT, HTR2A, OPRM1 and ADRA2A can also be determined to predict patients at risk for drug seeking behavior prior to chemical dependency treatment,  a person of ordinary skill in the art would have been motivated to add COMT, HTR2A, and ADRA2A to the list of genes in Meshkin which include OPRM1, CYP2B6 and CYP2C19 with a reasonable expectation of improving the predictions of Meshkin.  
Accordingly, the previous rejection under 35 USC 103 is hereby maintained and detailed below with modification necessitated by Applicant’s amendments to the claims.  In addition, a new rejection under 35 USC 101 necessitated by Applicant’s amendments to the claims is detailed below.   
Accordingly, this action is final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 61, 65, 66, 72-76, 78, 79 and 81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 61, 65, 66, 72-76, 78, 79 and 81 of the instant application claim a method for identifying a subject at risk of non-completion of opioid agonist replacement therapy with buprenorphine or methadone comprising:
(a) determining the patient's genetic phenotype for at least four pharmacodynamic genes selected from ADRA2A, COMT, HTR2A, OPRM1 and SLC6A4 and at least one cytochrome P450 (CYP) gene selected from CYP1A, CYP2B6, CYP2C9, CYP2C19 and CYP2D6, using a genotyping assay on a patient sample;
(b) generating a composite genetic risk score for the patient from the genetic phenotype; wherein the patient is identified as having a high, intermediate or low risk of non-completion of opioid agonist replacement therapy based on the subject's composite
genetic risk score.
The claims recite determining a patient's genetic phenotype for at least four pharmacodynamic genes and at least one CYP gene using a genotyping assay on a patient and thus describes determining a naturally occurring phenomen  
In addition, the claims recite generating a composite genetic risk score from the genetic phenotype and classifying the patient as having a high intermediate or low risk of non-completion of an opioid agonist replacement therapy which requires a mathematical calculation.  In addition, this mathematical calculation can be performed in the human mind and thus the claim recites a mental process.  If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674.  Claims can also recite a mental process even if they are claimed as being performed on a computer. 
Therefore the limitations of the claims fall under several exceptions including mathematical concept-type abstract idea, a mental process-type abstract idea, and a law of nature.  These judicial exceptions are not integrated into a practical application because there are no additional elements recited in the claims beyond the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional limitations that add an inventive concept to the claims.  
As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. For instance, in Mayo, the Supreme Court concluded that a step of determining thiopurine metabolite levels in patients’ blood did not amount to significantly more than the recited laws of nature, because this additional element simply instructed doctors to apply the laws by measuring the metabolites in any way the doctors (or medical laboratories) chose to use. 566 U.S. at 79, 101 USPQ2d at 1968. In Alice Corp., the claim recited the concept of intermediated settlement as performed by a generic computer. The Court found that the recitation of the computer in the claim amounted to mere instructions to apply the abstract idea on a generic computer. 573 U.S. at 225-26, 110 USPQ2d at 1984. The Supreme Court also discussed this concept in an earlier case, Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972), where the claim recited a process for converting binary-coded-decimal (BCD) numerals into pure binary numbers. The Court found that the claimed process had no meaningful practical application except in connection with a computer. Benson, 409 U.S. at 71-72, 175 USPQ at 676. The claim simply stated a judicial exception (e.g., law of nature or abstract idea) while effectively adding words that "apply it" in a computer. 
Thus the claims are properly rejected under 35 USC 101 because the claims are drawn to a judicial exception without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61, 65, 66, 72-76, 78, 79 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Meshkin WO 2016/176474 A1 in view of Blum U.S. Publication No. 2016/0012180 A1.
Claims 61, 65, 66, 72-76, 78, 79 and 81 of the instant application claim a method for identifying a subject at risk of non-completion of opioid agonist replacement therapy with buprenorphine or methadone comprising:
(a) determining the patient's genetic phenotype for at least four pharmacodynamic genes selected from ADRA2A, COMT, HTR2A, OPRM1 and SLC6A4 and at least one cytochrome P450 (CYP) gene selected from CYP1A, CYP2B6, CYP2C9, CYP2C19 and CYP2D6, using a genotyping assay on a patient sample;
(b) generating a composite genetic risk score for the patient from the genetic phenotype; wherein the patient is identified as having a high, intermediate or low risk of non-completion of opioid agonist replacement therapy based on the subject's composite
genetic risk score.
	Meshkin teaches that genetic polymorphisms can play a role in determining differences in an individual's response to a species of drug, a drug dosage or a therapy including one drug or a combination of drugs [0005]. Pharmacogenetics and pharmacogenomics are multidisciplinary research efforts to study the relationships among genotypes, gene expression profiles, and phenotypes, as often expressed through the variability between individuals in response to the drugs taken [0005].  Meshkin teaches that illicit opioid use is a significant public health issue and the US Food and Drug Administration (FDA) has approved the utilization of methadone as well as buprenorphine alone or in combination with naloxone as an opioid maintenance modality [0006].  Meshkin further teaches that genetic information has shown that outcome with buprenorphine alone and in combination with naloxone depends in-part on certain reward gene polymorphisms including genes that regulate both opiate and dopamine receptors [0007]. Alternative opioids or pain control measures to be considered based on the results of this test may lead to better patient outcomes, decreased use of suboptimal medications, and shorter duration of therapy resulting in lower costs [0007].  Meshkin teaches that long-term opioid maintenance remains the most cost-effective approach for managing opioid dependence [0008]. However, the safe and effective use of substitution opioids, such as methadone, relies heavily on optimal dosing that minimizes both withdrawal and adverse opioid side effects and despite application of individualized treatment strategies that titrate dose against patient symptoms, attrition rates in methadone maintenance therapy programs remain high, and thus, a better understanding of the factors underlying individual responses to methadone is required in order to improve treatment individualization and enhance clinical efficacy [0008].
	Meshkin teaches that a patient's genotype information is often utilized to help a prescriber decide between medications based on information associated with a patient's genetic profile (i.e., genotype information) and there is a desire to utilize a patient's genotype information in determining the patient's predisposition to medically assisted treatment, such as with methadone or buprenorphine regarding opioid maintenance or withdrawal [0010]. Meshkin teaches that there is also a desire for methods for predicting and/or diagnosing individuals exhibiting irregular predispositions to medically assisted treatment regarding opioid maintenance or withdrawal and there is also a desire to determine genetic information, such as polymorphisms, which may be utilized for predicting variations in opioid maintenance or withdrawal response among individuals [0010]. There is also a desire to implement systems processing and distributing the detected genetic information in a systematic way wherein such genetic information would be useful in providing prognostic information about treatment options for a patient [0010].  Thus, Meshkin describes systems and methods for identifying, estimating and/or determining a potential for success of an individual patient's clinical outcome in response to being treated with an opioid maintenance or withdrawal medication such as methadone or buprenorphine [0012].
	Meshkin teaches a method of determining the patient's genetic phenotype for one or more pharmacodynamic genes using a genotyping assay on a patient sample;
generating a composite genetic risk score for the patient from the genetic phenotype;
and determining if the patient has a high, intermediate or low risk of non-
completion of opioid agonist replacement therapy based on the subject's composite
genetic risk score [0012].  Meshkin teaches that the present invention is useful for preparing and/or utilizing prognostic information about a patient wherein the prognostic information may be utilized to determine an appropriate therapy for the patient based on their genotype and phenotype information to identify their genetic predisposition to a medically assisted treatment response regarding opioid maintenance or withdrawal  [0026]. The genetic predisposition may be associated with the selection of a medically assisted treatment medication such as methadone or buprenorphine, a dosage of the medication and the utilization of the medication in a regimen for treating the patient's medical condition [0026]. 
	Meshkin teaches that the biological basis for an outcome in a specific patient following a treatment with an opioid maintenance or withdrawal response medication, such as methadone or buprenorphine, is subject to, inter alia, the patient's genetic predisposition to the medication [0055]. It has been determined that select polymorphisms of a patient, including single nucleotide permutations, haplotypes and phenotypes may be utilized to generate such genotype information. The genotype information may be utilized to generate prognostic information. The prognostic information may be utilized in determining treatment options for the patient. The prognostic information is then based on the patient's genetic predisposition to treatment with an opioid maintenance or withdrawal medication. The prognostic information may also be utilized in determining an expected outcome of a treatment of an individual, such as a treatment with the medication [0055].
	Meshkin teaches that when a genetic marker such as a polymorphism is used as a basis for determining a treatment for a patient, as described therein, the genetic marker may be measured before or during treatment [0056]. The prognostic information obtained may be used by a clinician in assessing any of the following: (a) a probable or likely suitability of an individual to initially receive opioid maintenance or withdrawal medication treatment(s); (b) a probable or likely unsuitability of an individual to initially receive opioid maintenance or withdrawal medication treatment(s); (c) a responsiveness of an individual to opioid maintenance or withdrawal medication treatment; (d) a probable or likely suitability of an individual to continue to receive opioid maintenance or withdrawal medication treatment(s); (e) a probable or likely unsuitability of an individual to continue to receive opioid maintenance or withdrawal medication treatment(s); (f) adjusting dosage of an individual receiving opioid maintenance or withdrawal medication; and (g) predicting likelihood of clinical benefits of an individual receiving opioid maintenance or withdrawal medication [0056]. As understood by one of skill in the art, measurement of a genetic marker or polymorphism in a clinical setting can be an indication that this parameter may be used as a basis for initiating, continuing, adjusting and/or ceasing administration of opioid maintenance or withdrawal medication treatment [0056]. 
	Meshkin teaches that the DNA polymorphisms have been identified that may be utilized according to the principles of the invention include SNPs and haplotypes associated with genetic markers in several genes [0060]. The genes include the respective genes encoding Opioid Receptor, Delta 1 (OPRD1), Opioid Receptor, Mu 1 (OPRM1), Ankyrin repeat and kinase domain containing 1 (ANKK1) of the Dopamine Receptor D2 (DRD2), Methylene tetrahydrofolate reductase (MTHFR), Solute Carrier Family 6 (Neurotransmitter Transporter), Member 3 (SLC6A3), ATP-binding cassette sub-family B member 1 (ABCB1), Human Kappa Opioid Receptor (OPRK1), UDP glucuronosyltransferase family 2 member B7 (UGT2B7), cytochrome P450 family 3 subfamily A member 4 (CYP3A4), cytochrome P450 family 2 subfamily B member 19 (CYP2C19) and cytochrome P450 family 2 subfamily B member 6 (CYP2B6) [0060].
	Meshkin specifically teaches that although buprenorphine/naloxone are effective treatments for opioid dependence, their efficacy can vary significantly among patients. The buprenorphine/naloxone response profile predicts a patient's genetic response to buprenorphine and naloxone, and can advise the prescribing physician to any potential adverse drug events, and can assist physicians with properly prescribing buprenorphine at optimal doses for each patient's individual needs [0063].  Meshkin teaches SNP diploid polymorphisms for buprenorphine including rs1799971 OPRM1 ([0066].  Meshkin teaches generating a score that indicates if the patient is a poor responder or good responder based on OPRM1 (rs179971)(Table 2 [0069]-[0070]).  Meshkin teaches that the score is determined by summing the genetic information [0070].   In addition, Meshkin teaches CYP haplotype polymorphisms identified as associated with buprenorphine/naloxone risk including CYP3A4 [0071].  Meshkin specifically teaches a formula for determining a risk for responding to buprenorphine maintenance therapy, wherein a patient at high risk may require a higher dose of buprenorphine, whereas a patient with a lower risk may not require any change in dosing (see [0075]-[0078].
	Thus, Meshkin teaches determining the patient's genetic phenotype for one or more pharmacodynamic genes and one or more cytochrome P450 (CYP) genes, using a genotyping assay on a patient sample; generating a composite genetic risk score for the patient from the genetic phenotype; determining if the patient has a high, intermediate or low risk of non-completion of opioid agonist replacement therapy based on the subject's composite genetic risk score, and if the patient has a high or intermediate risk for non-completion of opioid agonist replacement therapy, then administering a higher dose of buprenorphine, and if the patient does not have a high or intermediate risk for non-completion of opioid agonist replacement therapy, then administering a normal dose of buprenorphine.
	Meshkin does not teach measuring the level of COMT, HTR2A, and ADRA2A.
	Blum teaches methods of classifying patients at genetic risk for drug/alcohol seeking behavior prior to or upon entry to residential and or non-residential chemical dependency and pain programs which incorporates the utilization of an allelic analysis which is an analysis used to determine the presence of particular alleles in the tested subject [0012].  Blum teaches that there are at least eleven risk alleles associated with ten candidate genes and to determine the risk severity, the percentage of prevalence of the risk alleles was determined using allelic analysis and a severity score based on percentage of these alleles [0012].  The genetic polymorphisms include DRD1, DRD2, DRD3, DRD4, DAT1, HTTLPR, MAOA, COMT, OPRM1 and GABRB3 [0012].  Blum teaches that these reward genes have been extensively studied and include COMT (rs4680), OPRM1 (rs1799971) ([0042] Table 3).  Blum further teaches that genes involved in the addictive process that can be informative in relation to opiate addiction include, OPRM1, catechol-O-methyltransferase (COMT), alpha2-adrenoceptor, including polymorphisms in genes encoding COMT, HTR2A, OPRM1 and ADRA2A [0091] and [0092].   Blum teaches that a genetic risk score should be determined wherein significance is determined wherein p is at most 0.05 [0027].  Blum teaches that the most common treatment for opioid dependence is substitution therapy with another opioid such as methadone [0087].  Blum teaches that program retention rates are low due in part to non-optimal dosing resulting in withdrawal symptoms and further heroin craving and use [0087].  Blum teaches that utilization of the genetic addictive risk analysis test in clinical practice should reduce erroneous prediction of relapse chance, lead to appropriate therapeutic targets based on known gene polymorphisms and medication dosing, improve drug selection and evaluation, and improve outcomes based on medical necessity [0100].    
	Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Meshkin which teaches predicting success in opioid replacement therapy comprising measuring certain polymorphisms in select genes with the teachings of Blum which teach additional genes containing polymorphism which are involved in the reward deficiency syndrome and are used to classify patients at genetic risk for drug seeking behavior prior to or upon entry to residential and or non-residential chemical dependency and pain programs.  Thus, since Blum teaches that polymorphisms associated with COMT, HTR2A, OPRM1 and ADRA2A can also be determined to predict patients at risk for drug seeking behavior prior to chemical dependency treatment,  a person of ordinary skill in the art would have been motivated to add COMT, HTR2A, and ADRA2A to the list of genes in Meshkin which includes OPRM1, CYP2C19 and CYP2B6, with a reasonable expectation of improving the predictions of Meshkin.  
	With respect to instant claim 76, a p-value of less than or equal to 0.05 is rendered obvious since a p value of less than or equal to 0.05 indicates that the measured amounts are statistically significant which is strong evidence that the data collected is valid (see Blum [0027]).  Furthermore, an odds ratio as claimed in claim 76 is also rendered obvious since an odds ratio is another statistical measurement which indicates that the odds or risk of what is measured is high when the number is 1.5 or higher and lower when the number is under 1.5.  Claim 81 is rendered obvious since Meshkin teaches that when a genetic marker such as a polymorphism is used as a basis for determining a treatment for a patient, the genetic marker may be measured before treatment [0056].
	Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
	Claims 1-60, 62-64, and 77 are canceled.  Clams 61, 65, 66, 72-76, 78, 79 and 81 are rejected.  Claims 67-71 and 80 are withdrawn.  No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627

KRM